Citation Nr: 0109793	
Decision Date: 04/03/01    Archive Date: 04/11/01

DOCKET NO.  00-02 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2000) for melanoma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from May 1968 to January 1970.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefit sought on 
appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The evidence of record does not reflect that the veteran 
incurred additional permanent disability or spreading of 
melanoma as a result of VA treatment or due to fault or 
negligence of the VA.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for melanoma have not been 
met.  38 U.S.C.A. §§ 1151, 5107 (West 1991 & Supp. 2000); 38 
C.F.R. § 3.358 (2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 2000) for 
melanoma.  Specifically, the veteran alleges that the VA 
delayed treatment, which caused the veteran's melanoma to 
spread or to metastasize.  When a veteran suffers additional 
disability or death as the result of training, hospital care, 
medical or surgical treatment, or an examination furnished by 
the VA, disability compensation shall be awarded in the same 
manner as if such additional disability or death were 
service-connected.  38 U.S.C.A. § 1151 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.358 (2000).  

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1) (2000).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. § 
3.358(b)(2) (2000).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  The mere 
fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, an examination, or medical or 
surgical treatment.  38 C.F.R. § 3.358(c)(1), (2) (2000).  
Secondly, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. § 
3.358(c)(3) (2000).

Subsequent amendments to 38 U.S.C.A. § 1151 made by Public 
Law 104-204 § 422(b)(1), (c), 110 Stat. 2926-27 (1996) 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  Those amendments 
apply to claims for compensation under 38 U.S.C.A. § 1151 
which were filed on or after October 1, 1997.  VAOPGCPREC 40-
97 (Dec. 31, 1997).  In this case, because the veteran's 
claim was filed in September 1998, the amended version of § 
1151 is applicable and the veteran must therefore establish 
that he has suffered additional disability as a result of 
negligence or fault on the part of the VA.   
In a September 1998 VA Form 21-4138 (Statement In Support Of 
Claim), the veteran alleges that he was diagnosed with 
melanoma in August 1996 at a VA Medical Center (VAMC), but 
stated that he was not afforded the necessary treatment for 
removal of the melanoma until January/February 1997.  The 
veteran contends that the melanoma spread, or metastasized as 
a result of the delay in treatment.  

VA treatment records indicate that the veteran was initially 
diagnosed with melanoma in 1982.  He was next shown to have a 
re-appearance of a diffuse lesion in an August 1996 VA 
outpatient treatment record.  At that time, the provisional 
diagnosis was melanoma and it was indicated that the veteran 
should be seen for excisional biopsy "ASAP."  It was noted 
that the veteran left before seeing a VA physician and that 
he wished to reschedule.  

The veteran returned for treatment at a VAMC in January 1997.  
At that time, he was diagnosed with multiple skin lesions and 
he underwent excision of the same.  Specimens were taken from 
lesions excised from a right anterior chest skin lesion, a 
right anterior chest clavicular skin lesion, a superolateral 
chest lesion, an inferior right axillary lesion, a superior 
right axillary lesion and a lesion from the right anterior 
thigh.  

In February 1997, the veteran was diagnosed with malignant 
melanoma with positive margins status post initial excision 
and he underwent a wide excision of previously noted right 
chest lesion.  During a follow up examination in April 1997, 
an axillary mass was discovered.  The veteran was examined on 
several occasions in mid June 1997, and he was given a 
provisional diagnosis of metatastic melanoma.  Thereafter, he 
was admitted to a VAMC from late June 1997 to early July 1997 
and he underwent a right axillary lymphadenectomy.  The 
discharge summary reflects a pre-op and post-op diagnosis of 
metatastic melanoma.  However, laboratory data indicated a 
pre-op CAT scan was negative for any metastases in the chest 
or adrenals.  Pathology from the veteran's lymph node biopsy 
revealed only reactive hyperplasia and no recurrent melanoma 
or metatastic melanoma in the specimens taken.  

Initially, the Board notes that during the pendency of the 
veteran's appeal, a bill was passed that eliminates the need 
for a claimant to submit a well-grounded claim and amplifies 
the VA's duty to assist a claimant in the development of his 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. §§ 5100-5107, 5126).  This legislation now 
necessitates the Board to proceed directly to an adjudication 
of the merits of a claim (provided the Board finds that the 
VA has fulfilled its duty to assist) without determining 
whether the claim is well grounded.  With regard to the 
present case, the Board is satisfied that all relevant facts 
have been properly developed and that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained.  That evidence includes VA 
inpatient and outpatient treatment records and argument made 
by and behalf of the veteran.  The Board has not been made 
aware of any additional relevant evidence, which is available 
in connection with this appeal.  Therefore, no further 
assistance to the veteran with regard to development of 
evidence is required.  See Veterans Claims Assistance Act of 
2000. 

A review of the evidence shows that in August 1996 the 
veteran was advised that he had a provisional diagnosis of 
melanoma and it was indicated that the veteran should be seen 
for excisional biopsy "ASAP."  However, it was also noted 
that the veteran left the VAMC before seeing a physician.  He 
indicated that he wished to reschedule.  The veteran was next 
afforded treatment by the VA in January 1997, when he 
underwent excision of multiple skin lesions.  Specimens were 
taken during this procedure from a right anterior chest skin 
lesion, a right anterior chest clavicular skin lesion, a 
superolateral chest lesion, an inferior right axillary 
lesion, a superior right axillary lesion and a lesion from 
the right anterior thigh.  In February 1997, the veteran was 
shown to have metastatic malignant melanoma with positive 
margins status post initial excision.  He underwent a wide 
excision of previously noted right chest lesion and in April 
1997, an axillary mass was discovered.  He was examined on 
multiple occasions and in mid June 1997 he was given a 
provisional diagnosis of metastic melanoma.  In June/July 
1997, the veteran underwent a right axillary lymphadenectomy 
and although he was assessed with a pre- and post-op 
diagnosis of metatastic melanoma, laboratory data revealed 
only reactive hyperplasia and no recurrent melanoma or 
metastatic melanoma in the specimens taken.  

Thus, a review of the veteran's course of treatment with the 
VA does not reveal any evidence to support his assertion that 
his melanoma spread or metastasized after August 1996 as a 
result of fault or negligence of the VA.  The veteran has not 
submitted any evidence beyond his own statements to support a 
finding that he suffered additional disability or that the VA 
was negligent in any way.  In fact, an August 1996 VA 
outpatient treatment record reflects that the veteran was 
diagnosed with melanoma and advised by VAMC medical 
professionals to undergo a biopsy as soon as possible.  
However, the veteran left before consulting with a physician 
and indicated that he wanted to reschedule.  If anything, it 
appears that the veteran delayed the scheduling of the biopsy 
or other potential treatment in August 1996.  While the Board 
does not question the sincerity of the veteran's belief that 
his melanoma spread or metastasized because he did not 
receive immediate treatment from the VA in August 1996, the 
Board notes that the veteran does not possess the requisite 
medical expertise to render a diagnosis or an opinion 
regarding medical causation.  See Brewer v. West, 11 Vet. 
App. 228 (1998); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
5 (1992) (holding that laypersons are not competent to offer 
medical opinions).  As such, the veteran's claim of 
entitlement to benefits pursuant to 38 U.S.C.A. § 1151 must 
be denied.   


ORDER

The claim of entitlement to compensation under the provisions 
of 38 U.S.C.A. § 115 (West 1991 & Supp. 2000) for melanoma is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

